Citation Nr: 1325238	
Decision Date: 08/09/13    Archive Date: 08/13/13

DOCKET NO.  08-17 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a deviated septum.

2.  Entitlement to service connection for a deviated septum. 

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected major depressive disorder. 

4.  Entitlement to service connection for sleep apnea, to include as secondary to a deviated septum. 

5.  Entitlement to an initial rating in excess of 20 percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1972 to August 1977.  This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2006, June 2007, and August 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in March 2013.  A transcript of the hearing is of record. 

The Veteran's appeal previously included a claim for entitlement to an increased rating for major depressive disorder.  In a November 2009 rating decision, a 70 percent evaluation was assigned for the psychiatric disability effective October 14, 2008.  The Veteran stated in May 2013 that the award of the 70 percent disability rating satisfied his appeal with respect to this issue and it was withdrawn from appellate status.  Similarly, the Veteran appealed a February 2009 rating decision's denial of entitlement to TDIU, but this benefit was awarded in the November 2009 rating decision also effective October 14, 2008.  The grant of TDIU constitutes a complete award of the benefits sought on appeal and the claim for entitlement to TDIU is not before the Board. 

The issues of entitlement to service connection for sleep apnea and entitlement to an increased initial rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for a deviated septum was initially denied in an unappealed August 1977 rating decision.  

2.  The evidence received since the August 1977 rating decision is not cumulative and redundant of other evidence of record and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's deviated septum was incurred during active duty service.

4.  The Veteran's erectile dysfunction is etiologically related to the medication used to treat a service-connected major depressive disorder.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen service connection for a deviated septum.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

2.  Service connection for a deviated septum is warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304(b).

3.  Service connection for erectile dysfunction is warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

The claim for entitlement to service connection for a deviated septum was initially denied in an unappealed August 1977 rating decision.  The RO found that the Veteran's deviated septum existed prior to service and was not aggravated beyond the natural progression of the disability.  The in-service surgical repair of the septum was a cosmetic procedure and did not establish aggravation of the disability. 
The Veteran did not appeal the denial of the claim and the August 1977 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2012).

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  

The evidence received since the August 1977 rating decision is sufficient to reopen the claim for service connection for a deviated septum.  The Veteran testified during the March 2013 hearing that his deviated septum did not exist prior to service; rather, it was incurred during service due to a motor vehicle accident.  He also testified that he underwent a septoplasty several years later (but still during service) to repair his broken nose.  The record also contains a March 2013 letter from the Veteran's VA physician providing a link between the Veteran's fractured nose and in-service car accident in 1973.  This lay and medical evidence is new as it was not previously considered and is also material as it relates to previously unestablished fact in the claim-a nexus between active duty service and the claimed disability.  Thus, new and material evidence has been received and reopening of the claim for entitlement to service connection for residuals of a deviated septum is warranted.  


Service Connection and Reopened Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007).  

Service connection is also provided for a disability, which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  


Deviated Septum

The Veteran contends that service connection is warranted for a deviated septum as it was incurred during active duty.  He testified in March 2013 that he broke his nose in an in-service motor vehicle accident in 1973 and underwent a surgical repair a few years later in 1976.  After review of the evidence of record, the Board finds that service connection is warranted for the claimed disability as it was incurred during active military service.  

Service records document the Veteran's involvement in a motor vehicle accident in January 1973.  He was admitted and treated in a private hospital.  While records of this hospitalization are not included in the claims file, the service records note diagnoses of an unspecified contusion and bronchitis.  In January 1976, the Veteran underwent a septoplasty to repair a deviated nasal septum.  He was hospitalized for eight days and cleared to return to duty.  In February 1977, a Medical Board report addressed the Veteran's current medical situation and found that he was not fit for duty to a psychiatric disorder.  With respect to the deviated septum repair, the Medical Board noted that the Veteran's disability was manifested by a bleeding lesion in the left nostril and epistaxis caused by excessive nasal mucosal drying.  There was no pre-service disposition and no specific follow-up care was indicated.  

As noted above, the Veteran's claim for service connection was previously denied by the RO in an August 1977 rating decision on the basis that it pre-existed service and was not aggravated therein.  This finding was predicated on the contents of the February 1977 Medical Board report.  While the Medical Board concluded generally that the Veteran was unfit for further military service "as a result of physical disability that had its onset prior to enlistment," the Medical Board did not specifically state which disability (either the psychiatric disorder or deviated septum) was deemed to have pre-existed service.  The Board finds that review of the February 1977 report in its entirety indicates that the pre-existing disability was the psychiatric disorder, and not the deviated septum.  The Medical Board noted that there was no pre-service disposition of a deviated septum, and the January 1972 enlistment examination does not include any findings of a deviated septum.  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (emphasis added).  As the Veteran's January 1972 enlistment examination does not include a finding of a deviated septum, the Veteran is presumed sound and the presumption can only be rebutted by clear and unmistakable evidence.  In this case, none of the lay or medical evidence indicates that the Veteran's deviated septum pre-existed service, and the presumption of soundness is not rebutted. 

The Veteran provided competent and credible testimony in March 2013 describing the symptoms and onset of his deviated septum, and service treatment records document his involvement in a motor vehicle accident in January 1973.  Service records also show that he underwent surgery to repair a deviated septum in January 1976.  In support of the claim, the Veteran provided a March 2013 statement from his VA physician noting a possible link between the Veteran's fractured nose and the 1973 motor vehicle accident.  The Board therefore finds that the record demonstrates the incurrence of the claimed disability during active duty service.  The elements required for service connection are established and the claim is granted.  


Erectile Dysfunction

The Veteran contends that service connection is warranted for erectile dysfunction as it is a side effect of the medication used to treat his service-connected major depressive disorder.  The record clearly documents the presence of a current disability.  During the March 2013 hearing and in statements dated throughout the claims period, the Veteran reported that he has experienced erectile dysfunction and a decrease in libido for several years.  Similar reports were also made by the Veteran's wife in a June 2005 statement.  Treatment records from the VA Springfield Community Based Outpatient Clinic (CBOC), show that the Veteran has consistently complained of sexual side effects from his psychiatric medications from January 2005.  The Veteran was also diagnosed with erectile dysfunction by a July 2006 VA contract examiner. 

The record contains some medical evidence weighing both for and against the claim for secondary service connection.  In April 2013, the Veteran's treating VA physician provided a medical opinion in support of the claim noting that erectile dysfunction is a possible side effect of antidepressant medication.  VA clinical records also contain findings of sexual dysfunction secondary to the Veteran's psychiatric medications, specifically, Paxil.  Weighing against the claim is the opinion of the July 2006 VA contract examiner who concluded that the Veteran's erectile dysfunction was more likely than not a result of nonservice-connected peripheral vascular disease.  As there is evidence both in support and against the claim, the Board finds that the evidence is at least in equipoise regarding service connection for erectile dysfunction and will resolve reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, all the elements necessary for establishing service connection are met and service connection for erectile dysfunction as secondary to major depressive disorder is granted.


Duties to Notify and Assist

VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to reopen and grant the claims. 


ORDER

New and material evidence having been submitted, reopening of the claim for entitlement to service connection for a deviated septum is granted.

Entitlement to service connection for residuals of a deviated septum is granted.

Entitlement to service connection for erectile dysfunction as secondary to service-connected major depressive disorder is granted.



REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the claim for entitlement to service connection for sleep apnea.  Specifically, a VA examination and medical opinion are required to determine the nature and etiology of the claimed disability. 

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an examination under the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In this case, the Veteran contends that sleep apnea was incurred secondary to his service-connected deviated septum, or in the alternative, that it began during active duty.  Service treatment records note complaints of a non-specific "sleep disorder" in February 1976, but there are no other contemporaneous complaints of sleep problems until February 2000, when the Veteran reported experiencing poor sleep during a mental health intake assessment at the Northampton VA Medical Center (VAMC).  The Veteran and his wife both reported that the Veteran has snored since active duty service, but there are no diagnoses of sleep apnea until October 2006 when the condition was identified during a VA pulmonology consultation.  Severe obstructive sleep apnea was confirmed during a November 2006 polysomnogram test.  

In support of his claim, the Veteran submitted a March 2013 letter from his VA physician noting that an in-service rhinoplasty could have resulted in sleep apnea.  
The March 2013 opinion is speculative as it is expressed in terms of a possible relationship, rather than a probable one.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Obert v. Brown, 5 Vet. App. 30 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  Opinions which resort to mere speculation amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999).  The Board therefore finds that a VA examination and medical opinion are required by the duty to assist to determine whether an etiological relationship exists between the Veteran's sleep apnea and active duty service or the service-connected deviated septum. 

Finally, remand of the claim for an initial rating in excess of 20 percent for bilateral hearing loss is also required.  The Veteran filed a notice of disagreement (NOD) in August 2008 in response to the assignment of an initial 20 percent disability evaluation for bilateral hearing loss in an August 2008 rating decision.  As the Veteran has not been provided a statement of the case (SOC) in response to the NOD, a remand is required for the issuance of SOC on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that complies with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) including notice regarding service connection for sleep apnea as secondary to service-connected deviated septum. 

2.  Afford the Veteran a VA examination to determine the nature and etiology of claimed sleep apnea.  The claims file must be reviewed by the examiner in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, including the service treatment records and the Veteran's own lay history, the examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that sleep apnea is etiologically related to any incident of the Veteran's active service, to include the description of a sleep disorder in February 1976 and the Veteran's reports that he has snored since service.   

The examiner should also determine whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's sleep apnea is caused or aggravated by the service-connected deviated septum and the January 1976 septoplasty.

A full rationale (i.e. basis) for all medical opinions much be provided.  The examiner should reference specific evidence from the claims file in support of all medical opinions.  

3.  Issue a SOC to the appellant and his representative on the issue of entitlement to an initial rating in excess of 20 percent for bilateral hearing loss.  The Veteran should also be informed of the requirements to perfect an appeal with respect to this issue.  

4.  If the Veteran perfects an appeal with respect to this matter, ensure that any indicated development is completed before the case is returned to the Board.

5.  Readjudicate the claim for entitlement to service connection for sleep apnea, to include as secondary to a service-connected deviated septum.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


